USDC SDNY

  

 

DOCUMENT
ELECTRONICALL
DOC#. Y FILED
DATE FILED: 77
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x
SISTEM MUHENDISLIK INSAAT SANAYI VE :
TICARET, A.S.,
Plaintiff, : 12-CV-4502 (ALC)
-~against- : ORDER
THE KYRGYZ REPUBLIC., :
Defendant. :
x

 

ANDREW L. CARTER, JR., District Judge:
The Court is in receipt of the Proposed Judgment filed by Plaintiff. ECF No. 215. If Defendant

wishes to file a response to the calculated judgment amount, it should do so on or before March

13, 2020.

SO ORDERED.

Dated: March 6, 2020 a 7 Ce. oe
New York, New York yp

“ANDREW L. CARTER, JR.

‘United States District Judge -

 

 

 
